Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-0013

Release Date: 6/15/07
CC:FIP:B5:CAYoung
PRENO-112191-07
UILC:

143.06-00

date:

June 12, 2007

to:

from:

subject:

Director, Tax Exempt Bonds
(Tax Exempt & Governmental Entities)
Associate Chief Counsel
(Financial Institutions & Products)

Exception to the Three-Year Requirement for Residences for Veterans Under Section
143(d)(2)(D)
This memorandum addresses the scope of § 143(d)(2)(D) of the Internal
Revenue Code, which contains an exception to the three-year requirement of
§ 143(d)(1) for qualified mortgage bonds. This memorandum should not be used or
cited as precedent.
ISSUE
If the financed property is a residence for a veteran that satisfies the exception
under § 143(d)(2)(D), but neither the veteran nor a co-mortgagor, who is not a veteran,
satisfies the three-year requirement of § 143(d)(1), are the veteran and the comortgagor treated as satisfying the three-year requirement?
CONCLUSION
If the financed property is a residence for a veteran that satisfies the exception
under § 143(d)(2)(D), both the veteran and a co-mortgagor, who is not a veteran, are
treated as satisfying the three-year requirement of § 143(d)(1).

PRENO-112191-07

2

FACTS
Bonds were issued in 2007 as qualified mortgage bonds under § 143(a) of the
Code. The issuer loaned proceeds of the bonds to V, a veteran within the meaning of
38 U.S.C.A. § 101 (West 2007), and to C, an individual who is not a veteran. V and C
used the proceeds to finance a home that they use as their principal residence. V and
C had a present ownership interest in another principal residence within the three-year
period that ended on the date the mortgage on the new principal residence was
executed. None of V’s previous financing for a principal residence satisfied
§ 143(d)(2)(D).
LAW AND ANALYSIS
Under § 103(a), gross income does not include interest on any State or local
bond. Section 103(b) denies this exclusion to any private activity bond that is not a
qualified bond within the meaning of § 141.
Among the qualified bonds listed in § 141(e) are bonds that are part of a qualified
mortgage issue. A qualified mortgage issue is defined in § 143 as an issue of bonds,
the proceeds of which are used to finance mortgages for residences. To be a qualified
mortgage issue, certain requirements must be met. Under § 143(d)(1), the mortgagors
must not have had a present ownership interest in a principal residence in the three
years preceding the execution of the mortgage. Section 6a.103A-2(e)(3) further
explains that if there is more than one mortgagor of a particular residence, then each of
the mortgagors must meet this three-year requirement.
Section 143(d)(2) provides exceptions to the three-year requirement in
§ 143(d)(1). If the proceeds of bonds are used as described in any of the exceptions,
then those proceeds are treated as used to finance residences of mortgagors who meet
the three-year requirement. Before December 2006, § 143(d)(2) set forth exceptions for
proceeds that provide (A) financing for targeted area residences, (B) qualified home
improvement loans and qualified rehabilitation loans, and (C) financing for land
described in § 143(i)(1)(C) and the construction of any residence on that land.
On December 20, 2006, § 416 of the Tax Relief and Health Care Act of 2006,
Pub. L. No. 109-432, 120 Stat. 2922 (2006), added § 143(d)(2)(D) as a new exception.
This new exception is for proceeds that provide:
… in the case of bonds issued after the date of the enactment of this
subparagraph and before January 1, 2008, financing of any residence for a
veteran (as defined in section 101 of title 38, United States Code), if such veteran
has not previously qualified for and received such financing by reason of this
subparagraph.

PRENO-112191-07

3

No committee reports describe this new provision, and the joint tax staff’s explanation
only describes it without explaining its purpose. Joint Committee on Taxation, Technical
Explanation of H.R. 6408, the “Tax Relief and Health Care Act of 2006,” as Introduced
in the House on December 7, 2006 (JCX-50-06), December 7, 2006. Consequently, it
is unclear from the legislative history whether Congress envisioned that the new
exception would apply only to the qualifying veteran or instead would apply to every
mortgagor of a particular residence, as long as one mortgagor were a qualifying
veteran.
Section 6a.103A-2(e)(1) contains the general rule that each mortgagor to whom
mortgage financing is provided must meet the three-year requirement. Section
6a.103A-2(e)(3) makes it clear that this rule applies to each mortgagor when there are
multiple mortgagors of the same residence. Thus, § 6a.103A-2(e)(3) explains the
general rule in § 6a.103A-2(e)(1). Section 6a.103A-2(e)(2) sets forth exceptions to
§ 6a.103A-2(e)(1). In fact, § 6a.103A-2(e)(2) states that if an exception is met, then
§ 6a.103A-2(e)(1) does not apply. If a particular situation is removed from the general
rule of § 6a.103A-2(e)(1) by an exception, then the rule for multiple mortgagors in
§ 6a.103A-2(e)(3) does not apply. Thus, the regulations conclude that none of the
mortgagors of a particular residence need to satisfy the three-year requirement if any
exception is met. Because § 143(d)(2)(D) is now a listed exception, neither V nor C
must meet the three-year requirement of § 143(d)(1).
The previous exceptions in § 143(d)(2)(A) through (C) focus on the use of
proceeds for certain types of projects. In contrast, the new exception under
§ 143(d)(2)(D) focuses on the nature of the mortgagor. This difference could suggest a
different application of the rule for multiple mortgagors. Thus, the new exception could
be interpreted to apply only to the veteran, who is the focus of the new provision. Under
this interpretation, the three-year requirement in § 143(d)(1) would be met if V failed to
satisfy § 143(d)(1), but would not be met if C failed to satisfy § 143(d)(1). This
interpretation would impose a stricter rule for the new exception than for the three
previous exceptions. There is no indication in the legislative history or in the structure of
the new exception to suggest that this stricter rule was intended. Accordingly, if V
satisfies the new exception, then neither V nor C is required to satisfy the three-year
requirement of § 143(d)(1).
Please call (202) 622-3980 if you have any further questions.

cc: Nancy J. Marks
Division Counsel
(Tax Exempt and Governmental Entities)

